  Case 19-01058 Doc 6 Filed 08/20/19 Entered 08/20/19 10:36:12 Notice-Entry of Default Page
                                           1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

In re:                                                                          Bankruptcy Case No.: 17−10353
LMCHH PCP LLC                                                                        Chapter 11 Section B
Debtor
LMCHH PCP, LLC et al Plan Administrator
Plaintiff
  vs.                                                                           Adversary Proceeding No. 19−01058
Tammany Utilities
Defendant

                                           ENTRY OF DEFAULT



   A review of the record and the docket sheet shows that, Tammany Utilities, has failed to file an answer or
otherwise defend this case.

   Accordingly, default is entered against this defendant as authorized by Bankruptcy Rule 7055.




   New Orleans, Louisiana, August 20, 2019
                                                         Sheila Booth
                                                         Clerk of Court

                                                         By:


                                                               Allen McIlwain

                                                               Deputy Clerk
